Opinion issued August 20, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00545-CV
                            ———————————
                    IN RE CANDICE L. GRIFFIN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Candice L. Griffin, has filed a motion for dismissal of her petition for

a writ of mandamus and stay order as moot, stating that the respondent district judge

has since issued an order on August 2, 2019, which renders moot all grounds raised

in her petition.1 See TEX. R. APP. P. 42.1(a)(1). This Court requested and received

a response to the petition. No opinion has issued. See TEX. R. APP. P. 42.1(c).


1
      The underlying case is In the Matter of the Marriage of Travis R. Griffin and
      Candice L. Griffin and in the Interest of [K.M.G.], a Child, Cause No. 97725-F,
      Accordingly, we grant relator’s motion and dismiss the petition as moot. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We lift this Court’s stay order issued on July 29,

2019. See TEX. R. APP. P. 52.10(b).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




      pending in the 300th District Court of Brazoria County, Texas, the Honorable K.
      Randall Hufstetler presiding.
                                          2